Exhibit 10.87

 

FIRST RESTATED SECURITY AGREEMENT

 

THIS FIRST RESTATED SECURITY AGREEMENT (this “Agreement”) is made and entered
into effective as of December 30, 2003, by and among Nexstar Broadcasting Group,
Inc., a Delaware corporation (successor by merger to Nexstar Broadcasting Group,
L.L.C., a Delaware limited liability company (“Prior Parent”)) (the “Ultimate
Parent”), and the direct or indirect subsidiaries of the Ultimate Parent from
time to time parties hereto (each, a “Grantor” and, together with the other
signatories hereto and such other entities from time to time parties hereto
pursuant to Section 10.14 hereof, collectively, the “Grantors”) in favor of Bank
of America, N.A., as Collateral Agent (in such capacity, the “Collateral
Agent”).

 

RECITALS:

 

A. Nexstar Finance, L.L.C., a Delaware limited liability company (the “Prior
Borrower”), entered into the Credit Agreement, dated as of January 12, 2001
(such agreement, together with all amendments and restatements, the “2001 Credit
Agreement”), among the Prior Borrower, the Prior Parent, certain Subsidiaries of
the Prior Parent from time to time parties thereto, and the several financial
institutions from time to time parties thereto. In connection with the 2001
Credit Agreement, certain Grantors executed the Security Agreement, dated as of
January 12, 2001 (such agreement, together with all amendments and restatements,
the “Existing Security Agreement”).

 

B. Prior Borrower, Prior Parent, and certain financial institutions entered into
the Second Amended and Restated Credit Agreement, dated as of February 13, 2003
(such agreement, together with all amendments and restatements, the “Existing
Credit Agreement”), which restated in its entirety the 2001 Credit Agreement. In
connection with the Existing Credit Agreement, certain Grantors executed the
Confirmation Agreement for the Security Agreement, dated as of February 13,
2003, pursuant to which such Grantors confirmed their obligations pursuant to
the Existing Security Agreement with respect to the Existing Credit Agreement.

 

C. Nexstar Broadcasting, Inc., a Delaware corporation and successor by merger to
Prior Borrower (the “Borrower”), is a party to the Third Amended and Restated
Credit Agreement, dated as of December 30, 2003 (such agreement, together with
all amendments and restatements, the “Credit Agreement”), among the Borrower,
the Ultimate Parent, certain Subsidiaries of the Ultimate Parent from time to
time parties thereto, the several financial institutions from time to time
parties thereto (the “Banks”), and Bank of America, N.A., as Administrative
Agent for the Banks (in such capacity and together with its successors in such
capacity in such capacity, the “Administrative Agent”), pursuant to which the
Banks have severally agreed to make loans to the Borrower, and Bank of America,
N.A. (the “Issuing Bank”) has agreed to issue letters of credit for the account
of the Borrower, upon the terms and conditions set forth therein. The Credit
Agreement restates in its entirety the Existing Credit Agreement. The Banks, the
Issuing Bank, the Administrative Agent, and the Collateral Agent are
collectively the “Bank Creditors.” Capitalized terms used but not defined herein
have the meanings assigned to such terms in the Credit Agreement.

 

D. The Borrower may also from time to time be party to one or more Interest Rate
Protection Agreements with any Bank or an Affiliate of any Bank (even if any
such Bank ceases to be a Bank under the Credit Agreement for any reason), and
their successors and assigns, if any (collectively,

 

L-1

Security Agreement



--------------------------------------------------------------------------------

the “Interest Rate Protection Creditors”) providing for protection against
fluctuations in interest rates.

 

E. Each Grantor (other than the Borrower) has guaranteed the obligations and
liabilities of the Borrower under the Loan Documents and the Interest Rate
Protection Agreements pursuant to the First Restated Guaranty, dated as of even
date herewith (the “Nexstar Guaranty”), made by such Grantors to and in favor of
the Guaranteed Parties (as defined therein).

 

F. Each Grantor has also guaranteed certain obligations and liabilities
(“Mission Obligations”) of Mission Broadcasting, Inc. (“Mission”) pursuant to
the First Restated Guaranty, dated as of December 30, 2003 (such agreement,
together with all amendments and restatements, the “Mission Guaranty”), made by
such Grantor to and in favor of the Guaranteed Parties (as defined therein,
herein called the “Mission Creditors”), which obligations and liabilities arise
in connection with (i) the Second Amended and Restated Credit Agreement, dated
as of December 30, 2003 (such agreement, together with all amendments and
restatements, the “Mission Credit Agreement”), among Mission, the several
financial institutions from time to time parties thereto, and Bank of America,
N.A. as Administrative Agent, and (ii) certain interest rate protection
agreements. The Mission Guaranty restates in its entirety the Nexstar Guaranty
of Mission Obligations, dated as of January 12, 2001, made by certain Grantors.
The Bank Creditors, the Interest Rate Protection Creditors, and the Mission
Creditors are hereinafter from time to time collectively referred to as the
“Secured Creditors.”

 

G. It is a condition precedent to each of the above-described extensions of
credit that are to be made on or after the date hereof that the Grantors execute
and deliver this Agreement in favor of the Collateral Agent.

 

H. Accordingly, each Grantor desires to execute this Agreement in order to
satisfy each such condition.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

 

ARTICLE I.

 

DEFINITIONS

 

The following terms have the meanings herein specified unless the context
otherwise requires. Such definitions shall be equally applicable to the singular
and plural forms of the terms defined. Unless otherwise defined herein or in the
Credit Agreement, terms in this Agreement that are defined in Article 9 of the
Uniform Commercial Code in the State of New York (as in effect from time to
time, the “UCC”) are used herein as defined therein.

 

L-2

Security Agreement



--------------------------------------------------------------------------------

“Accounts” has the meaning provided in the UCC, and in any event shall include,
but shall not be limited to, (a) all of any Grantor’s rights to payment for
goods sold, leased or licensed or services performed by such Grantor, (b) all
amounts owed to such Grantor for the licensing of intellectual property rights,
(c) rights evidenced by an account, note, contract, security agreement, chattel
paper, electronic chattel paper or other evidence of indebtedness or security,
(d) all security pledged, assigned, hypothecated or granted to or held by such
Grantor to secure the foregoing, (e) all of such Grantor’s right, title and
interest in and to any goods, the sale of which gave rise thereto, (f) all
guarantees, endorsements and indemnifications on, or of, any of the foregoing,
(g) all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith, (h) all books, records,
ledger cards, and invoices relating thereto, (i) all evidences of the filing of
financing statements and other statements and the registration of other
instruments in connection therewith and amendments thereto, notices to other
creditors or secured parties and certificates from filing or other registration
officers, (j) all credit information, reports and memoranda relating thereto,
and (k) all other writings related in any way to the foregoing.

 

“Cash Collateral Account” means a noninterest-bearing Cash Collateral account
maintained with, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Creditors.

 

“Chattel Paper” has the meaning provided in the UCC.

 

“Class” means each class of the Secured Creditors, i.e., whether (a) the Bank
Creditors as holders of the Loan Document Obligations (as defined in Section
2.2(a)), or (b) the Interest Rate Protection Creditors as holders of the
Interest Rate Protection Obligations (as defined in Section 2.2(a)), or (c) the
Mission Creditors, as holders of the Mission Guaranty Obligations (as defined in
Section 2.2(a)).

 

“Commercial Tort Claims” has the meaning provided in the UCC.

 

“Contract Rights” means all rights of any Grantor (including, without
limitation, all Accounts) under any Contract.

 

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, (a) each partnership agreement or
limited liability company agreement to which such Grantor is a party, (b) each
time brokerage agreement, agreement for the sale of commercial time, joint sales
agreement, shared services agreement, local marketing agreement or option
agreement to which such Grantor is a party and (c) any Interest Rate Protection
Agreement to which such Grantor is a party), but excluding FCC Licenses and any
other contract, license or lease to the extent that the terms thereof prohibit
the assignment of, or granting of a security interest in, such licenses or
leases (it being understood and agreed that, notwithstanding the foregoing, all
Accounts due or to become due pursuant to any such excluded contract, license or
lease shall be subject to the security interests created by this Agreement).

 

L-3

Security Agreement



--------------------------------------------------------------------------------

“Copyrights” means any United States copyright which any Grantor now or
hereafter has title, including any registration of any copyright in the United
States Copyright Office, as well as any application for a United States
copyright registration now or hereafter made with the United States Copyright
Office by any Grantor, and all rights in any license of any of the foregoing.

 

“Default” means any event which, with notice or lapse of time, or both, would
constitute an Event of Default.

 

“Deposit Accounts” has the meaning provided in the UCC, and in any event shall
include, but shall not be limited to, the Cash Collateral Account and all
demand, time, checking, savings, passbook or other accounts maintained with any
banks or similar institutions.

 

“Documents” has the meaning provided in the UCC.

 

“Equipment” has the meaning provided in the UCC, and in any event shall include,
but shall not be limited to, all machinery, equipment, furnishings and movable
trade fixtures now or hereafter owned by any Grantor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement or an event of default under any other Secured Debt Document.

 

“FCC License” means each license from and authorization by the Federal
Communication Commission to any Grantor as is necessary to operate its Stations
as they are currently operated.

 

“General Intangibles” has the meaning provided in the UCC, and in any event
shall include, but shall not be limited to, all payment intangibles and all of
the relevant Grantor’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies under any partnership agreement or
limited liability company agreement to which such Grantor is a party or with
respect to any limited liability company or partnership of which such Grantor is
a member, partner or in which the Grantor otherwise owns an interest.

 

“Goods” has the meaning provided in the UCC.

 

“Instrument” has the meaning provided in the UCC.

 

“Inventory” has the meaning provided in the UCC, and shall in any event include,
but shall not be limited to, all merchandise, goods and inventory, and all
additions, substitutions and replacements thereof, wherever located, together
with all goods, supplies, incidentals, packaging materials, labels, materials
and any other items used or usable in manufacturing, processing, packaging or
shipping same, in all stages of production — from raw materials through
work-in-process to finished goods — and all products and proceeds of whatever
sort and wherever located and any portion thereof which may be returned,
rejected,

 

L-4

Security Agreement



--------------------------------------------------------------------------------

reclaimed or repossessed by the Collateral Agent from any Grantor’s customers,
now or hereafter owned by any Grantor.

 

“Investment Property” has the meaning provided in the UCC, and in any event
shall include, but shall not be limited to, all securities (whether certificated
or uncertificated), security entitlements, securities accounts, commodity
contracts and commodity accounts.

 

“Letter of Credit” means each letter of credit in which any Grantor has any
interest other than solely as the account party.

 

“Letter-of-Credit Rights” has the meaning provided in the UCC, and in any event
shall include, but shall not be limited to, all rights to payment or performance
under any letters of credit, whether or not the beneficiary has demanded or is
at the time entitled to demand payment or performance.

 

“Marks” means any trademarks and service marks now held or hereafter acquired by
any Grantor which are registered in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any state
thereof or any political subdivision thereof and any application for such
trademarks and service marks, as well as any unregistered marks used by any
Grantor in the United States and trade dress, including logos, designs, trade
names, company names, business names, fictitious business names and other
business identifiers in connection with which any of these registered or
unregistered marks are used in the United States, and any and all rights in any
license of any of the foregoing.

 

“Patent” means any United States patent to which a Grantor now or hereafter has
title, including any divisions, continuations, reissues, reexaminations,
extensions and renewals thereof, as well as any application for a United States
patent now or hereafter made by a Grantor, and any and all rights in any license
of any of the foregoing.

 

“Proceeds” has the meaning provided in the UCC, and in any event shall include,
but shall not be limited to, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Grantor
from time to time with respect to any of the Security Agreement Collateral; (b)
any and all payments (in any form whatsoever) made or due and payable to any
Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Security Agreement
Collateral by any Governmental Authority (or any person acting under color of
Governmental Authority); (c) any and all proceeds derived from or in connection
with the sale, transfer or other disposition of any FCC License; and (d) any and
all other amounts from time to time paid or payable under or in connection with
any of the Security Agreement Collateral.

 

“Requisite Creditors” of any class means (a) with respect to the Loan Document
Obligations, the holders of more than 50% of all such obligations outstanding
from time to time under the Loan Documents, (b) with respect to the Interest
Rate Protection Obligations, the holders of more than 50% of all such
obligations outstanding from time to time under the

 

L-5

Security Agreement



--------------------------------------------------------------------------------

Interest Rate Protection Agreements, and (c) with respect to the Mission
Guaranty Obligations, the holders of more than 50% of the Mission Guaranty
Obligations.

 

“Software” has the meaning provided in the UCC.

 

“Trade Secret Rights” means all material trade secrets and proprietary
information necessary to operate the business of each Grantor.

 

ARTICLE II.

 

SECURITY INTEREST

 

2.1. Grant of Security Interest.

 

(a) As security for the prompt and complete payment and performance when due of
all of the Obligations (as defined in Section 2.2 below), each Grantor does
hereby collaterally assign and transfer unto the Collateral Agent, and does
hereby grant to the Collateral Agent for the benefit of the Secured Creditors, a
continuing security interest of first priority in (subject only to Permitted
Liens) all of the right, title and interest of such Grantor in, to and under any
personal property that such Grantor may now own or hereafter acquire, including,
but not limited to the following:

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all Commercial Tort Claims, including but not limited to the Commercial
Tort Claims described on Schedule H;

 

(iv) all Inventory;

 

(v) all Equipment;

 

(vi) all Goods;

 

(vii) all Instruments;

 

(viii) all Investment Property;

 

(ix) all Documents;

 

(x) all Deposit Accounts (including, without limitation the Cash Collateral
Account) and any monies, securities and instruments deposited or required to be
deposited therein;

 

(xi) all Contracts, together with any Contract Rights arising thereunder;

 

(xii) all Letters of Credit;

 

L-6

Security Agreement



--------------------------------------------------------------------------------

(xiii) all Letter of Credit Rights;

 

(xiv) all General Intangibles;

 

(xv) all Marks, together with the registrations and right to all renewals
thereof, and the goodwill of the business of such Grantor symbolized by the
Marks;

 

(xvi) all Patents and Copyrights, and all reissues, renewals or extensions
thereof;

 

(xvii) all Software and computer programs and any intellectual property rights
therein and all other proprietary information of such Grantor, including, but
not limited to, Trade Secret Rights;

 

(xviii) all of such Grantor’s rights in, to or under, or relating to, any FCC
License; provided, however, that the Security Agreement Collateral (as defined
below) does not include at any time any FCC License to the extent, but only to
the extent, that such Grantor is prohibited at that time from granting a
security interest therein pursuant to the Communications Act of 1934, as
amended, and the rules, regulations and policies promulgated thereunder, but
includes, to the maximum extent not prohibited by law, all rights incident or
appurtenant to any such FCC License and the rights to receive all proceeds
derived from or in connection with the sale, assignment or transfer of any FCC
License;

 

(xix) all insurance policies and supporting obligations with regard to any of
the foregoing; and

 

(xx) all Proceeds and products of any and all of the foregoing (all of the
property subject to the grant of security interest in this Section 2.1 being
herein collectively referred to as the “Security Agreement Collateral”).

 

(b) It is expressly agreed and acknowledged that the security interests of the
Collateral Agent under this Agreement extend to all Security Agreement
Collateral which any Grantor may acquire at any time during the continuation of
this Agreement.

 

2.2. Security for Obligations. This Agreement is made by each Grantor for the
benefit of the Secured Creditors to secure:

 

(a) the full and prompt payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of (i) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of such Grantor to the Bank
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Loan Document to which such Grantor is a party or its
property is subject and due performance and compliance by such Grantor with the
terms of each such Loan Document to which such Grantor is a party or its
property is subject (the “Loan Document Obligations”), (ii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of such Grantor to the
Interest Rate Protection Creditors, now existing or

 

L-7

Security Agreement



--------------------------------------------------------------------------------

hereafter incurred under, arising out of or in connection with the Interest Rate
Protection Agreements, including all obligations of such Grantor under any
Guaranty in respect of the Interest Rate Protection Agreements (the “Interest
Rate Protection Obligations”), and (iii) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of such Grantor to the Mission Creditors, now
existing and hereafter incurred under, arising out of or in connection with the
Mission Guaranty (the “Mission Guaranty Obligations”);

 

(b) any and all sums advanced by the Collateral Agent in order to preserve the
Security Agreement Collateral or preserve its security interest in the Security
Agreement Collateral;

 

(c) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (a) and (b)
above, so long as an Event of Default (such term, as used in this Agreement
shall in any event include, without limitation, any payment default (after the
expiration of any applicable grace period) of any Obligations (as defined below)
shall have occurred and be continuing, the reasonable expenses of retaking,
holding, preparing for sale or lease, selling or otherwise disposing or
realizing on the Pledged Collateral, or of any exercise by the Collateral Agent
of its rights hereunder, together with reasonable attorneys’ fees and court
costs; and

 

(d) all amounts paid by any Secured Creditor to which such Secured Creditor has
the right to reimbursement under Article IX of this Agreement;

 

all such obligations, liabilities, sums and expenses set forth in clauses (a)
through (d) of this Section 2.2 being collectively called the “Obligations”, it
being acknowledged and agreed that the Obligations shall include extensions of
credit described above, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement.

 

2.3. POWER OF ATTORNEY. EACH GRANTOR HEREBY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT ITS TRUE AND LAWFUL ATTORNEY-IN-FACT, IRREVOCABLY, WITH FULL
POWER EXERCISABLE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT (IN THE NAME OF SUCH GRANTOR OR OTHERWISE) TO ACT, REQUIRE, DEMAND,
RECEIVE, COMPOUND AND GIVE ACQUITTANCE FOR ANY AND ALL MONIES AND CLAIMS FOR
MONIES DUE OR TO BECOME DUE TO SUCH GRANTOR UNDER OR ARISING OUT OF THE SECURITY
AGREEMENT COLLATERAL, TO ENDORSE ANY CHECKS OR OTHER INSTRUMENTS OR ORDERS IN
CONNECTION THEREWITH AND TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY
PROCEEDINGS WHICH THE COLLATERAL AGENT MAY DEEM TO BE NECESSARY OR ADVISABLE IN
THE PREMISES, WHICH APPOINTMENT AS ATTORNEY IS COUPLED WITH AN INTEREST. EACH
PROXY, STOCK POWER, AND SIMILAR POWER NOW OR HEREAFTER GRANTED (INCLUDING ANY
EVIDENCED BY A SEPARATE WRITING), IS COUPLED WITH AN INTEREST AND IRREVOCABLE.

 

L-8

Security Agreement



--------------------------------------------------------------------------------

ARTICLE III.

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

3.1. Necessary Filings. All filings, registrations and recordings necessary or
appropriate to create, preserve, protect and perfect the security interest
granted by each Grantor to the Collateral Agent hereby in respect of the
Security Agreement Collateral have been accomplished and the security interest
granted to the Collateral Agent pursuant to this Agreement in and to the
Security Agreement Collateral constitutes a perfected security interest therein
superior and prior to the rights of all other Persons therein and subject to no
other Liens (other than Permitted Liens) and is entitled to all the rights,
priorities and benefits afforded by the Uniform Commercial Code or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests, in each case to the extent that the Security Agreement Collateral
consists of the type of property in which a security interest may be perfected
by filing a financing statement under the Uniform Commercial Code as enacted in
any relevant jurisdiction or by filing a Grant of Security Interest in the form
of Annex A or B hereto in the United States Patent and Trademark Office or
United States Copyright Office.

 

3.2. No Liens. The Grantors are, and as to the Security Agreement Collateral
acquired by them from time to time after the date hereof, such Grantors will be,
the owners of all Security Agreement Collateral free from any Lien, security
interest, encumbrance or other right, title or interest of any Person (other
than Permitted Liens), and each Grantor shall defend the Security Agreement
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein adverse to the Collateral Agent.

 

3.3. Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) on file or of record in any relevant jurisdiction covering or
purporting to cover any interest of any kind in the Security Agreement
Collateral (other than financing statements filed in respect of Permitted Liens
and financing statements in favor of Bank of America, N.A. as Collateral Agent
in connection with the Existing Credit Agreement) and so long as the Aggregate
Commitment has not been terminated or any Loan remains outstanding or any of the
Obligations remain unpaid or any Interest Rate Protection Agreement or Letter of
Credit remains in effect or any obligations are owed with respect thereto, or
any obligations under the Mission Guaranty remain outstanding, such Grantor will
not execute, authenticate or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Security Agreement
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Grantor or in respect of
Permitted Liens or financing statements in favor of Bank of America, N.A. as
Collateral Agent in connection with the Existing Credit Agreement.

 

3.4. Chief Executive Office; Records. The chief executive office of each Grantor
is located, as of the date hereof, at the address indicated on Schedule A hereto
for such Grantor. Such Grantor will not move its chief executive office except
to such new location as such Grantor may establish in accordance with the last
sentence of this Section 3.4. Since the later of (a) January 12, 2001, and

 

L-9

Security Agreement



--------------------------------------------------------------------------------

(b) the date such Grantor became a Subsidiary of the Ultimate Parent, the chief
executive office of such Grantor has not been located at any address not
indicated on Schedule A. The originals of all documents evidencing or
constituting all Accounts, Chattel Paper, Contract Rights and Trade Secret
Rights of such Grantor and the only original books of account and records of
such Grantor relating thereto are, and will continue to be, kept at such chief
executive office, at such other locations shown on Schedule A hereto or at such
new locations as such Grantor may establish in accordance with the last sentence
of this Section 3.4. All Accounts and Contract Rights of such Grantor are, and
will continue to be, maintained at, and controlled and directed (including,
without limitation, for general accounting purposes) from, the office locations
described above. No Grantor shall establish new locations for such offices until
(a) it shall have given to the Collateral Agent not less than 30 days prior
written notice of its intention so to do, clearly describing such new location
and providing such other information in connection therewith as the Collateral
Agent may reasonably request, (b) with respect to such new location, it shall
have taken all action necessary to maintain the security interest of the
Collateral Agent in the Security Agreement Collateral intended to be granted and
perfected hereby at all times fully perfected and in full force and effect, (c)
at the reasonable request of the Collateral Agent, it shall have furnished an
opinion of counsel in form and substance reasonably acceptable to the Collateral
Agent to the effect that all financing or continuation statements and amendments
or supplements thereto have been filed in the appropriate filing office or
offices, and all other actions (including, without limitation, the payment of
all filing fees and taxes, if any, payable in connection with such filings) have
been taken, in order to perfect (and maintain the perfection and priority of)
the security interest granted hereby and (d) the Collateral Agent shall have
received evidence that all other actions (including, without limitation, the
payment of all filing fees and taxes, if any, payable in connection with such
filings) have been taken, in order to perfect (and maintain the perfection and
priority of) the security interest granted hereby.

 

3.5. Location of Inventory and Equipment. All Inventory and Equipment held on
the date hereof by each Grantor is located at one of the locations shown on
Schedule B hereto. Each Grantor agrees that all Inventory and Equipment now held
or subsequently acquired by it shall be kept at (or shall be in transit to) any
one of the locations shown on Schedule B hereto or such new location as such
Grantor may establish in accordance with the last sentence of this Section 3.5.
Since the later of (a) January 12, 2001, and (b) the date such Grantor became a
Subsidiary of the Ultimate Parent, no Inventory or Equipment of such Grantor has
been located at any address not indicated on Schedule B. Any Grantor may
establish a new location for Inventory and Equipment only if (a) it shall have
given to the Collateral Agent not less than 30 days prior written notice of its
intention so to do, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may reasonably
request, (b) with respect to such new location, it shall have taken all action
necessary to maintain the security interest of the Collateral Agent in the
Security Agreement Collateral intended to be granted hereby at all times fully
perfected and in full force and effect, (c) at the reasonable request of the
Collateral Agent, it shall have furnished an opinion of counsel in form and
substance reasonably acceptable to the Collateral Agent to the effect that all
financing or continuation statements and amendments or supplements thereto
necessary to perfect (and maintain the perfection of) the security interest
granted hereby have been filed in the appropriate filing office or offices, and
(d) the Collateral Agent shall have received evidence that all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings) have been taken, necessary in
order to perfect (and maintain the perfection and priority of) the security
interest granted hereby.

 

L-10

Security Agreement



--------------------------------------------------------------------------------

3.6. Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the other Loan
Documents, in the Interest Rate Protection Agreements and otherwise in writing
in connection herewith or therewith.

 

3.7. Trade Names; Change of Name. As of the date hereof, no Grantor has or
operates in any jurisdiction under, and since the later of (a) January 12, 2001,
and (b) the date such Grantor became a Subsidiary of Ultimate Parent, has not
had or has not operated in any jurisdiction under, any trade names, fictitious
names or other names (including, without limitation, any names of divisions or
operations) except its legal name and such other trade, fictitious or other
names as are listed on Schedule C hereto. No Grantor shall change its legal name
or assume or operate in any jurisdiction under any trade, fictitious or other
name in any manner which might make any financing statement or continuation
statement filed in connection therewith seriously misleading within the meaning
of Sections 9-506 or 9-507 (or any analogous provision) of the UCC except those
names listed on Schedule C hereto and new names (including, without limitation,
any names of divisions or operations) established in accordance with the last
sentence of this Section 3.7. No Grantor shall assume or operate in any
jurisdiction under any new trade, fictitious or other name that would make any
financing statement, or continuation statement filed in connection therewith,
seriously misleading within the meaning of Sections 9-506 or 9-507 (or analogous
provision) of the UCC until (a) it shall have given to the Collateral Agent not
less than 30 days prior written notice of its intention so to do, clearly
describing such new name and the jurisdictions in which such new name shall be
used and providing such other information in connection therewith as the
Collateral Agent may reasonably request, (b) with respect to such new name, it
shall have taken all action necessary to maintain the security interest of the
Collateral Agent in the Security Agreement Collateral intended to be granted
hereby at all times fully perfected and in full force and effect and (c) at the
reasonable request of the Collateral Agent, it shall have furnished an opinion
of counsel in form and substance reasonably acceptable to the Collateral Agent
to the effect that all financing or continuation statements and amendments or
supplements thereto have been filed in the appropriate filing office or offices,
and all other necessary actions (including, without limitation, the payment of
all filing fees and taxes, if any, payable in connection with such filings) have
been taken, in order to perfect (and maintain the perfection and priority of)
the security interest granted hereby.

 

3.8. Organization. Each Grantor is organized under the laws of the jurisdiction
indicated on Schedule A and no other jurisdiction. The entity type and entity or
organizational identification number issued by the appropriate authority of the
jurisdiction of organization of such Grantor is indicated on Schedule A. Since
the later of (a) January 12, 2001, and (b) the date such Grantor became a
Subsidiary of the Ultimate Parent, no Grantor has changed its type of entity
(including any merger, consolidation or acquisition) or jurisdiction of
organization except as indicated on Schedule A. The complete and correct name of
each Grantor, as reflected in the records of the jurisdiction of organization of
such Grantor, is indicated on Schedule A. No Grantor shall (except as permitted
by and subject to compliance with the Credit Agreement and other Loan Documents)
change its jurisdiction of organization, organize itself in an additional
jurisdiction, change its type of entity, or merge or consolidate with or acquire
any other Person until (a) it shall have given to the Collateral Agent not less
than 30 days prior written notice of its intention to do so, clearly describing
such new jurisdiction, entity type, merger, consolidation or acquisition and
providing such other information in connection therewith as the Collateral Agent
may reasonably request, (b) with respect to such new jurisdiction, entity type,
merger, consolidation or acquisition, it shall

 

L-11

Security Agreement



--------------------------------------------------------------------------------

have taken all action necessary to maintain the security interest of the
Collateral Agent in the Security Agreement Collateral intended to be granted and
perfected hereby at all times fully perfected and in full force and effect, (c)
at the reasonable request of the Collateral Agent, it shall have furnished an
opinion of counsel in form and substance reasonably acceptable to the Collateral
Agent to the effect that all financing or continuation statements and amendments
or supplements thereto have been filed in the appropriate filing office or
offices, and all other actions (including, without limitation, the payment of
all filing fees and taxes, if any, payable in connection with such filings) have
been taken, in order to perfect (and maintain the perfection and priority of)
the security interest granted hereby and (d) the Collateral Agent shall have
received evidence that all other actions (including, without limitation, the
payment of all filing fees and taxes, if any, payable in connection with such
filings) have been taken, in order to perfect (and maintain the perfection and
priority of) the security interest granted hereby.

 

3.9. Commercial Tort Claims. Schedule H is a complete and correct list of all
Commercial Tort Claims in which each Grantor has any interest, including the
complete case name or style, the case number, and the court or other tribunal in
which the case is pending.

 

3.10. Credit Agreement. Each representation and warranty in the Credit Agreement
and which is applicable to a Grantor or its property is true, correct and
complete.

 

ARTICLE IV.

 

SPECIAL PROVISIONS CONCERNING

ACCOUNTS; CHATTEL PAPER; DEPOSIT ACCOUNTS;

INVESTMENT PROPERTY; CONTRACT RIGHTS; INSTRUMENTS

 

4.1. Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Grantor shall be deemed to have represented and warranted
that such Receivable, and, to the knowledge of the Grantor, all records, papers
and documents relating thereto (if any) are genuine and in all respects what
they purport to be, and that all papers and documents (if any) relating thereto,
to the knowledge of such Grantor, (a) will represent the genuine, legal, valid
and binding obligation of the account debtor evidencing indebtedness unpaid and
owed by the respective account debtor arising out of the performance of labor or
services or the sale or lease and delivery of the merchandise listed therein, or
both, (b) will be the only original writings evidencing and embodying such
obligation of the account debtor named therein (other than copies created for
general accounting purposes), (c) will evidence true and valid obligations,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles of
general applicability and (d) will be in compliance and will conform in all
material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction. No interest in any
Accounts of any Grantor have been conveyed as part of a securitization or
similar transaction.

 

4.2. Maintenance of Records. Each Grantor will keep and maintain, at its own
cost and expense, accurate records of its Accounts and Contracts, including, but
not limited to, the originals of all documentation (including each Contract)
with respect thereto, records of all payments received, all credits granted
thereon, all merchandise returned and all other dealings therewith, and such
Grantor,

 

L-12

Security Agreement



--------------------------------------------------------------------------------

will make the same available on such Grantor’s premises to the Collateral Agent
for inspection, at such Grantor’s own cost and expense, at any and all
reasonable times upon prior notice to an authorized officer of such Grantor;
provided however, if no Event of Default has occurred and is then continuing,
the Collateral Agent shall give such Grantor prior written notice of any such
inspection. Upon the occurrence and during the continuance of an Event of
Default and upon the request of the Collateral Agent, such Grantor shall, at its
own cost and expense, deliver all tangible evidence of its Accounts and Contract
Rights (including, without limitation, all documents evidencing the Accounts and
all Contracts) and such books and records to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Grantor). Upon the occurrence and during the continuance of an Event of
Default, if the Collateral Agent so directs, such Grantor shall legend, in form
and manner reasonably satisfactory to the Collateral Agent, such tangible
evidence of the Accounts and the Contracts, as well as books, records and
documents of such Grantor evidencing or pertaining to such Accounts and
Contracts with an appropriate reference to the fact that such Accounts and
Contracts have been assigned to the Collateral Agent and that the Collateral
Agent has a security interest therein.

 

4.3. Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, and if the Collateral Agent
so directs any Grantor, to the extent not prohibited by applicable law, such
Grantor agrees (a) to cause all payments on account of the Accounts and
Contracts to be made directly to the Cash Collateral Account, (b) that the
Collateral Agent may, at its option, directly notify the obligors with respect
to any Accounts and/or under any Contracts to make payments with respect thereto
as provided in the preceding clause (a), and (c) that the Collateral Agent may
enforce collection of any such Accounts and Contracts and may adjust, settle or
compromise the amount of payment thereof, in the same manner and to the same
extent as such Grantor. Without notice to or assent by any Grantor, the
Collateral Agent may apply any or all amounts then in, or thereafter deposited
in, the Cash Collateral Account which application shall be effected in the
manner provided in Section 8.4 of this Agreement. The reasonable costs and
expenses (including attorneys’ fees) of collection, whether incurred by any
Grantor or the Collateral Agent, shall be borne by such Grantor. The Collateral
Agent shall deliver a copy of each notice referred to in the preceding clause
(b) to the relevant Grantor; provided, that the failure by the Collateral Agent
to so notify such Grantor shall not affect the effectiveness of such notice or
the other rights of the Collateral Agent created by this Section 4.3.

 

4.4. Modification of Terms; etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Receivable or under any Contract, or modify in any
material respect any term relating to such indebtedness or make any material
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or sell any Receivable or Contract, or interest therein, without the prior
written consent of the Collateral Agent, except (a) as permitted by Section 4.5
hereof and (b) so long as no Event of Default is then in existence in respect of
which the Collateral Agent has given notice that this exception is no longer
applicable, such Grantor may modify, make adjustments with respect to, extend or
renew any Contracts in the ordinary course of business. Each Grantor will duly
fulfill all obligations on its part to be fulfilled under or in connection with
the Accounts and Contracts and will do nothing to impair the rights of the
Collateral Agent in the Accounts or Contracts.

 

4.5. Collection. Each Grantor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any

 

L-13

Security Agreement



--------------------------------------------------------------------------------

Contract, as and when due (including, without limitation, amounts, services or
products which are delinquent, such amounts, services or products to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Receivable or Contract,
and apply forthwith upon receipt thereof all such amounts as are so collected to
the outstanding balance of such Receivable or under such Contract, except that,
unless an Event of Default has occurred and is continuing, such Grantor may
allow in the ordinary course of business as adjustments to amounts owing under
its Accounts and Contracts (a) an extension or renewal of the time or times of
payment, or settlement for less than the total unpaid balance, which such
Grantor finds appropriate in accordance with its reasonable business judgment
and (b) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Grantor finds
appropriate in accordance with its reasonable business judgment. The reasonable
costs and expenses (including, without limitation, attorneys’ fees) of
collection, whether incurred by such Grantor or the Collateral Agent, shall be
borne by such Grantor.

 

4.6. Instruments. If any Grantor owns or acquires any Instrument constituting
Security Agreement Collateral, such Grantor will within ten Business Days notify
the Collateral Agent thereof, and upon request by the Collateral Agent will
promptly deliver such Instrument to the Collateral Agent appropriately endorsed
to the order of the Collateral Agent as further security hereunder.

 

4.7. Chattel Paper. If any Grantor owns or acquires any Chattel Paper
constituting Security Agreement Collateral, such Grantor shall mark
conspicuously each tangible Chattel Paper with the following legend:

 

THIS INSTRUMENT IS SUBJECT TO THE SECURITY INTEREST PURSUANT TO A SECURITY
AGREEMENT MADE BY [GRANTOR] IN FAVOR OF BANK OF AMERICA, N.A., AS COLLATERAL
AGENT FOR CERTAIN LENDERS.

 

or such other legend, in form and substance satisfactory to and as required by
Collateral Agent. Upon written notice by Collateral Agent, each Grantor will (a)
take all actions to establish in the Collateral Agent control (as that term is
defined in the UCC) with respect to all electronic Chattel Paper, and (b)
deliver to the Collateral Agent all tangible Chattel Paper appropriately
endorsed as further security hereunder.

 

4.8. Deposit Accounts; Investment Property and Letter-of-Credit Rights. No
Grantor shall establish or maintain any (a) Deposit Account or similar bank
account not listed on Schedule I, (b) commodity account not listed on Schedule
J, or (c) securities account not listed on Schedule K, unless the Collateral
Agent receives prior written notice thereof, such Grantor executes and delivers
to the Collateral Agent assignments and control agreements of such account in
such form as Collateral Agent may request, and the bank, commodity intermediary,
or securities intermediary, as appropriate, in which such account will be
maintained delivers to the Collateral Agent acknowledgments of the assignment of
such account in form and substance satisfactory to the Collateral Agent, and
takes all actions necessary to establish in Collateral Agent control (as that
term is defined in the UCC) with respect to such deposit account, commodity
account, or securities

 

L-14

Security Agreement



--------------------------------------------------------------------------------

account. No Grantor shall obtain or maintain any interest in any Investment
Property not held in and subject to a security account or commodity account
described in Schedules J and K with respect to which such Grantor has complied
with this Section 4.8. Schedule I is a complete and correct list of all Deposit
Accounts maintained by or in which each Grantor has any interest and correctly
describes the bank in which such account is maintained (including the specific
branch), the street address (including the specific branch) and ABA number of
such bank, the account number, and account type. Schedule J is a complete and
correct list of all commodity accounts in which each Grantor has any interest,
including the complete name and identification number of the account, a
description of the governing agreement, and the name and street address of the
commodity intermediary maintaining the account. Schedule K is a complete and
correct list of all securities accounts in which each Grantor has any interest,
including the complete name and identification number of the account, a
description of the governing agreement, and the name and street address of the
securities intermediary maintaining the account. Schedule L is a complete and
correct list of all Letters of Credit in which each Grantor has any interest
(other than solely as an applicant) and correctly describes the bank which
issued the Letter of Credit, and the Letter of Credit’s number, issue date,
expiry, and face amount.

 

4.9. Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments and take such further steps relating
to this Agreement, including but not limited to its Accounts, Chattel Paper,
Contracts, Deposit Accounts, Instruments, Investment Property, and Letter of
Credit Rights and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to give effect to
the purposes of this Agreement.

 

ARTICLE V.

 

SPECIAL PROVISIONS CONCERNING MARKS

 

5.1. Additional Representations and Warranties. Each Grantor represents and
warrants that it is the true and lawful owner of, or otherwise has the right to
use, the Marks listed in Schedule D hereto and that said listed Marks include
all the United States federal registrations or applications registered in the
United States Patent and Trademark Office that such Grantor now owns. Each
Grantor represents and warrants that it owns or is licensed to use or is not
prohibited from using all Marks that it uses. Each Grantor further warrants that
it is aware of no third-party claim that any aspect of such Grantor’s present or
contemplated business operations infringes or will infringe any Mark or trade
name. Each Grantor represents and warrants that it is the beneficial and record
owner of all United States registrations and applications listed in Schedule D
hereto for such Grantor and that said registrations are valid and subsisting,
have not been canceled and that such Grantor is not aware of any third-party
claim that any of said registrations are invalid or unenforceable or is not
aware that there is any reason that any of said applications will not pass to
registration. Each Grantor hereby grants to the Collateral Agent an absolute
power of attorney to sign and record, exercisable upon the occurrence and during
the continuance of an Event of Default, any document which may be required by
the United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each Mark and associated goodwill
and record the same.

 

L-15

Security Agreement



--------------------------------------------------------------------------------

5.2. Licenses and Assignments. Except as otherwise permitted by the Credit
Agreement and other than the license agreements listed on Schedule E hereto,
each Grantor hereby agrees not to divest itself of any right under Mark other
than in the ordinary course of business absent prior written approval of the
Collateral Agent. As of the Effective Date, Schedule E identifies each agreement
pursuant to which any Grantor licenses (as licensee or licensor) any Mark, the
termination or expiration of which agreement would have a Material Adverse
Effect.

 

5.3. Infringements. Each Grantor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Grantor believes to be infringing or diluting or otherwise
violating in any material respect any of such Grantor’s rights in and to any
Mark, or with respect to any party claiming that such Grantor’s use of any Mark
violates in any material respect any property right of that party. Each Grantor
further agrees, if consistent with good business practice and unless otherwise
directed by the Collateral Agent, diligently to prosecute any Person infringing
any Mark in a manner in accordance with its reasonable business practices.

 

5.4. Preservation of Marks. Each Grantor agrees to use its Marks in interstate
commerce during the time in which this Agreement is in effect, sufficiently to
preserve such Marks (and any registrations thereto) as trademarks or service
marks registered under the laws of the United States; provided, that, to the
extent permitted by the Credit Agreement, no Grantor shall be obligated to
preserve any Mark in the event such Grantor determines, in its reasonable
business judgment, that the preservation of such Mark is no longer necessary or
desirable in the conduct of its business.

 

5.5. Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents required by the Trademark Act of 1946, 15
U.S.C. §§ 1051 et seq. to maintain trademark registrations, including, but not
limited to, affidavits of use and applications for renewals of registration in
the United States Patent and Trademark Office for all of its registered Marks
pursuant to 15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and
disbursements in connection therewith, and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all judicial remedies without prior written consent of the Collateral Agent;
provided, that no Grantor shall be obligated to maintain any Mark in the event
that such Grantor determines, in its reasonable business judgment, that the
maintenance of such Mark is no longer necessary or desirable in the conduct of
its business. Each Grantor agrees to notify the Collateral Agent three months
prior to the dates on which the affidavits of use or the application for renewal
registration are due with respect to any registered Mark that the affidavits of
use are being processed or abandoned as the case may be.

 

5.6. Future Registered Marks. If any Mark registration issues hereafter to any
Grantor as a result of any application now or hereafter pending before the
United States Patent and Trademark Office, within 30 days of receipt of such
certificate, such Grantor shall deliver to the Collateral Agent a copy of such
certificate, and a grant of security in such Mark to the Collateral Agent,
confirming the grant thereof hereunder, the form of such confirmatory grant to
be satisfactory to the Collateral Agent hereunder, the form of such grant of
security to be substantially the same as the form hereof or in such other form
as may be reasonably satisfactory to the Collateral Agent.

 

5.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Grantor, take any or all
of the following actions: (a) declare the

 

L-16

Security Agreement



--------------------------------------------------------------------------------

entire right, title and interest of such Grantor in and to each of the Marks and
the goodwill of the business associated therewith, together with all trademark
rights and rights of protection to the same, vested, in which event such rights,
title and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors pursuant to the grant of security interest in
trademarks in the form of Annex A hereto, executed by such Grantor and filed
promptly after the date hereof, pursuant to which all of such Grantor’s right,
title and interest in and to the marks are assigned to the Collateral Agent for
the benefit of the Secured Creditors; (b) take and use or sell the Marks and the
goodwill of such Grantor’s business symbolized by the Marks and the right to
carry on the business and use the assets of such Grantor in connection with
which the Marks have been used; and (c) direct such Grantor to refrain, in which
event such Grantor shall refrain, from using the Marks in any manner whatsoever,
directly or indirectly, and, if requested by the Collateral Agent, change such
Grantor’s corporate name to eliminate therefrom any use of any Mark and execute
such other and further documents that the Collateral Agent may request to
further confirm this and to transfer ownership of the Marks and registrations
and any pending trademark application in the United States Patent and Trademark
Office or any equivalent government agency or office in any foreign jurisdiction
to the Collateral Agent.

 

ARTICLE VI.

 

SPECIAL PROVISIONS CONCERNING

PATENTS AND COPYRIGHTS

 

6.1. Additional Representations and Warranties. Each Grantor represents and
warrants that it is the true and lawful owner of all rights in (a) all Trade
Secret Rights, (b) the Patents listed in Schedule F hereto and (c) the
Copyrights listed in Schedule G hereto, that said Patents constitute all the
United States patents and applications for patents that such Grantor now owns or
is licensed to use and that said Copyrights constitute all the United States
registered copyrights that such Grantor now owns. Each Grantor represents and
warrants that it owns or is licensed to use all Patents and Copyrights that it
now owns or uses. Each Grantor further warrants that it has no knowledge of any
third-party claim that any aspect of such Grantor’s present or contemplated
business operations infringes or will infringe any patent or any copyright or
misappropriates any trade secret or proprietary information. Each Grantor hereby
grants to the Collateral Agent an absolute power of attorney to sign and record,
exercisable upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the United States Patent and
Trademark Office in order to effect an absolute assignment of all right, title
and interest in each Patent and record the same and by the United States
Copyright Office in order to effect an absolute assignment of all right, title
and interest in each Copyright and record the same.

 

6.2. Licenses and Assignments. Except as otherwise permitted by the Credit
Agreement and other than the license agreements listed on Schedule E hereto and
any extensions or renewals thereof, each Grantor hereby agrees not to divest
itself of any right under any Patent or Copyright other than in the ordinary
course of business absent prior written approval of the Collateral Agent. As of
the Effective Date, Schedule E identifies each agreement pursuant to which any
Grantor licenses (as licensee or licensor) any Patent or Copyright, the
termination or expiration of which agreement would have a Material Adverse
Effect.

 

L-17

Security Agreement



--------------------------------------------------------------------------------

6.3. Infringements. Each Grantor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Grantor with respect to any infringement, contributing infringement or
active inducement to infringe any Grantor’s rights in any Patent or Copyright,
or with respect to any claim that practice of any Patent or Copyright violates
any property right of a third party or with respect to any misappropriation of
any Trade Secret Rights or any claim that the practice of a Trade Secret Right
violates any property right of a third party. Each Grantor further agrees,
consistent with good business practice and absent direction of the Collateral
Agent to the contrary, diligently to prosecute any Person infringing any Patent
or Copyright or misappropriating any Trade Secret Right in accordance with
commercially reasonable business practices.

 

6.4. Maintenance of Patents. At its own expense, each Grantor shall make timely
payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each of its material Patents.

 

6.5. Prosecution of Patent Application. At its own expense, each Grantor shall
diligently prosecute all applications for United States Patents listed on
Schedule F hereto and shall not abandon any such application prior to exhaustion
of all reasonable administrative and judicial remedies, absent written consent
of the Collateral Agent; provided that, to the extent permitted by the Credit
Agreement, no Grantor shall be obligated to prosecute any application in the
event such Grantor determines, in its reasonable business judgment, that the
prosecuting of such application is no longer necessary or desirable in the
conduct of its business.

 

6.6. Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Collateral Agent a copy of
said Copyright or certificate of registration of, or application therefor, said
Patents, as the case may be, with an assignment for security as to such Patent
or Copyright, as the case may be, to the Collateral Agent and at the expense of
such Grantor, confirming the assignment for security, the form of such
assignment for security to be substantially the same as the form hereof or in
such other form as may be reasonably satisfactory to the Collateral Agent.

 

6.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Grantor, take any or all
of the following actions: (a) declare the entire right, title and interest of
such Grantor in each of the Patents and Copyrights vested, in which event such
right, title and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, pursuant to the assignment of security
interest in patents in the form of Annex A hereto, and the assignment of
security interest in copyrights in the form of Annex B hereto, in each case,
executed by such Grantor and filed promptly after the date hereof, pursuant to
which all of such Grantor’s right, title and interest to such Patents and
Copyrights are assigned to the Collateral Agent for the benefit of the Secured
Creditors; (b) take and practice or sell the Patents and Copyrights; and (c)
direct such Grantor to refrain, in which event such Grantor shall refrain, from
practicing the Patents and Copyrights, directly or indirectly, and such Grantor
shall execute such other and further documents as Collateral Agent may request
further to confirm this and to transfer ownership of the Patents and Copyrights
to the Collateral Agent for the benefit of the Secured Creditors.

 

L-18

Security Agreement



--------------------------------------------------------------------------------

ARTICLE VII.

 

PROVISIONS CONCERNING ALL SECURITY AGREEMENT COLLATERAL

 

7.1. Protection of Collateral Agent’s Security. No Grantor will do anything to
impair the rights of the Collateral Agent in the Security Agreement Collateral.
Each Grantor will at all times keep its Inventory and Equipment insured in favor
of the Collateral Agent, at such Grantor’s own expense to the extent and in the
manner provided in the Credit Agreement; all policies or certificates with
respect to such insurance shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee) and deposited with the
Collateral Agent. If any Grantor shall fail to insure its Inventory to the
extent required by the Credit Agreement, or if any Grantor shall fail to so
endorse and deposit all policies or certificates with respect thereto, the
Collateral Agent shall have the right (but shall be under no obligation) to
procure such insurance and such Grantor agrees to reimburse the Collateral Agent
for all costs and expenses of procuring such insurance. The Collateral Agent may
apply any proceeds in accordance with Section 8.4 hereof or in accordance with
the Credit Agreement. Each Grantor assumes all liability and responsibility in
connection with the Security Agreement Collateral acquired by it and the
liability of such Grantor to pay its Obligations shall in no way be affected or
diminished by reason of the fact that such Security Agreement Collateral may be
lost, destroyed, stolen, damaged or for any reason whatsoever unavailable to
such Grantor.

 

7.2. Warehouse Receipts Non-Negotiable. Each Grantor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its Inventory, such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as such term is used in Section 7-104 of the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).

 

7.3. Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such lists, descriptions and designations of its Security Agreement
Collateral, warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Security Agreement Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate to perfect, preserve or protect
its security interest in the Security Agreement Collateral.

 

7.4. Financing Statements. Each Grantor agrees to authenticate and deliver to
the Collateral Agent such financing statements, continuations, and amendments,
in form reasonably acceptable to the Collateral Agent, as the Collateral Agent
may from time to time reasonably request or as are necessary or desirable in the
opinion of the Collateral Agent to establish and maintain a valid, enforceable,
first-priority, perfected security interest (subject to Permitted Liens) in the
Security Agreement Collateral as provided herein and the other rights and
security contemplated hereby, all in accordance with the Uniform Commercial Code
as enacted in any and all relevant jurisdictions or any other relevant law. Each
Grantor will pay any applicable filing fees and related expenses. Each Grantor
authorizes the Collateral Agent to file any such financing statements,
continuations, and amendments without the signature of such Grantor.

 

L-19

Security Agreement



--------------------------------------------------------------------------------

ARTICLE VIII.

 

REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 

8.1. Remedies, Obtaining the Security Agreement Collateral Upon Default. Each
Grantor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, subject to any mandatory requirements
of applicable law then in effect, the Collateral Agent, in addition to any
rights now or hereafter existing under applicable law, shall have all rights as
a secured creditor under the Uniform Commercial Code in all relevant
jurisdictions and may:

 

(a) personally, or by agents or attorneys, immediately take possession of the
Security Agreement Collateral or any part thereof, from such Grantor or any
other Person who then has possession of any part thereof, with or without notice
or process of law, and for that purpose may enter upon such Grantor’s premises
where any of the Security Agreement Collateral is located and remove the same
and use in connection with such removal any and all services, supplies, aids and
other facilities of such Grantor;

 

(b) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts) constituting the
Security Agreement Collateral to make any payment required by the terms of such
agreement or instrument directly to the Collateral Agent;

 

(c) withdraw all monies, securities and other instruments in the Cash Collateral
Account for application to the Obligations in accordance with Section 8.4;

 

(d) withdraw all monies, securities and other instruments in the Deposit
Accounts and the Investment Property for application to the Obligations in
accordance with Section 8.4;

 

(e) sell, assign or otherwise liquidate, or direct such Grantor to sell, assign
or otherwise liquidate, any or all of the Security Agreement Collateral or any
part thereof in accordance with Section 8.2 and take possession of the proceeds
of any such sale or liquidation;

 

(f) take possession of the Security Agreement Collateral, or any part thereof,
by directing such Grantor in writing to deliver the same to the Collateral Agent
at any place or places designated by the Collateral Agent, in which event such
Grantor shall at its own expense:

 

(i) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent,

 

(ii) store and keep any Security Agreement Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent as provided in Section 8.2, and

 

L-20

Security Agreement



--------------------------------------------------------------------------------

(iii) while the Security Agreement Collateral shall be so stored and kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain it in good condition; and

 

(g) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Patents or Copyrights included in the Security Agreement Collateral for
such term and on such conditions and in such manner as the Collateral Agent
shall in its sole judgment determine (taking into account such provisions as may
be necessary to protect and preserve such Marks, Patents or Copyrights);

 

it being understood that such Grantor’s obligation to so deliver the Security
Agreement Collateral is of the essence of this Agreement and that, accordingly,
upon application to a court of equity having jurisdiction, the Collateral Agent
shall be entitled to a decree requiring specific performance by such Grantor of
said obligation.

 

8.2. Remedies, Disposition of the Security Agreement Collateral. Upon the
occurrence and during the continuance of an Event of Default, any Security
Agreement Collateral repossessed by the Collateral Agent under or pursuant to
Section 8.l and any other Security Agreement Collateral whether or not so
repossessed by the Collateral Agent may be sold, assigned, leased, licensed or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Security Agreement Collateral may be sold, leased, licensed or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair (at the expense of the relevant
Grantor) which the Collateral Agent shall determine to be commercially
reasonable. Any such disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than 10
days written notice to the relevant Grantor specifying the time at which such
disposition is to be made and the intended sale price or other consideration
therefor and shall be subject, for the 10 days after the receipt of such notice,
to the right of the relevant Grantor or any nominee of such Grantor to acquire
the Security Agreement Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified. Any such disposition which shall be a public sale permitted by
such requirements shall be made upon not less than 10 days written notice to the
relevant Grantor specifying the time and place of such sale. To the extent
permitted by any such requirement of law, the Collateral Agent, on behalf of the
Secured Creditors, may bid for and become the purchaser of the Security
Agreement Collateral or any item thereof offered for sale in accordance with
this Section 8.2 without accountability to the relevant Grantor. If, under
mandatory requirements of applicable law, the Collateral Agent shall be required
to make disposition of the Security Agreement Collateral within a period of time
which does not permit the giving of notice to the relevant Grantor as
hereinabove specified, the Collateral Agent need give such Grantor only such
notice of disposition as shall be reasonably practicable in view of such
mandatory requirements of applicable law. Each Grantor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such sale or sales of all or any portion of the Security Agreement Collateral
valid and binding and in compliance with all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or

 

L-21

Security Agreement



--------------------------------------------------------------------------------

Governmental Authorities, domestic or foreign, having jurisdiction over any such
sale or sales, all at such Grantor’s expense.

 

8.3. WAIVER OF CLAIMS. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE SECURITY AGREEMENT
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH GRANTOR
WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES
OR OF ANY STATE, AND EACH GRANTOR HEREBY FURTHER WAIVES, TO THE EXTENT NOT
PROHIBITED BY LAW:

 

(a) all damages occasioned by such taking of possession except any damages which
are the direct result of the Collateral Agent’s gross negligence or willful
misconduct;

 

(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

 

(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Security Agreement Collateral or any portion thereof, and each Grantor, for
itself and all who may claim under it, insofar as it or they now or hereafter
lawfully may, hereby waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Security Agreement Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the relevant Grantor
therein and thereto, and shall be a perpetual bar both at law and in equity
against such Grantor and against any and all Persons claiming or attempting to
claim the Security Agreement Collateral so sold, optioned or realized upon, or
any part thereof, from, through and under such Grantor.

 

8.4. Application of Proceeds.

 

(a) All monies collected by the Collateral Agent (or, to the extent any Pledge
Agreement or any Mortgage requires proceeds of Security Agreement Collateral
under such Security Documents to be applied in accordance with the provisions of
this Agreement, the Collateral Agent or Mortgagee under such other Security
Document) upon any sale or other disposition of the Security Agreement
Collateral, together with all other monies received by the Collateral Agent
hereunder, shall be applied as follows:

 

(i) first, to the payment of all Obligations owing to the Collateral Agent of
the type described in clauses (b) and (c) of the definition of “Obligations”
contained in Section 2.2 hereof;

 

L-22

Security Agreement



--------------------------------------------------------------------------------

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations (as
defined in paragraph (b) below) shall be paid to the Secured Creditors as
provided in Section 8.4(e), with each Secured Creditor receiving an amount equal
to such outstanding Primary Obligations or, if the proceeds are insufficient to
pay in full all such Primary Obligations, its Pro Rata Share (as defined in
paragraph (b) below) of the amount remaining to be distributed;

 

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section
8.4(e), with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 10.10 hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.

 

(b) For purposes of this Agreement, (i) “Pro Rata Share” means, when calculating
a Secured Creditor’s portion of any distribution or amount, that amount
(expressed as a percentage) equal to a fraction, the numerator of which is the
then unpaid amount of such Secured Creditor’s Primary Obligations or Secondary
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Primary Obligations or Secondary Obligations, as the
case may be, (ii) “Primary Obligations” means (x) in the case of the Loan
Document Obligations, all principal of, and interest on, all Loans, all Letter
of Credit Obligations (together with all interest accrued thereon) and all fees
payable pursuant to the Loan Documents, (y) in the case of the Interest Rate
Protection Obligations, all amounts due under the Interest Rate Protection
Agreements (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities), and (z) all
obligations and liabilities of each Grantor to the Mission Creditors, now
existing and hereafter incurred under, arising out of or in connection with the
Mission Guaranty and (iii) “Secondary Obligations” means all Obligations other
than Primary Obligations.

 

(c) When payments to the Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 8.4 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction, the numerator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator

 

L-23

Security Agreement



--------------------------------------------------------------------------------

of which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of all Secured Creditors entitled to such distribution.

 

(d) Each of the Secured Creditors agrees and acknowledges that if the Bank
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and Letter of
Credit Obligations with respect to such Letters of Credit have been paid in
full), such amounts shall be paid to the Administrative Agent under the Credit
Agreement and held by it, for the equal and ratable benefit of the Bank
Creditors, as cash security for the repayment of Obligations owing to the Bank
Creditors as such. If any amounts are held as cash security pursuant to the
immediately preceding sentence, then upon the termination of all outstanding
Letters of Credit, and after the application of all such cash security to the
repayment of all Obligations owing to the Bank Creditors after giving effect to
the termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 8.4(a) hereof.

 

(e) Except as set forth in Section 8.4(d) hereof, all payments required to be
made hereunder shall be made (i) if to the Bank Creditors, to the Administrative
Agent under the Credit Agreement for the account of the Bank Creditors, and (ii)
if to the other Secured Creditors, to the trustee, paying agent or other similar
representative (each a “Representative”) for the other Secured Creditors or, in
the absence of such a Representative, directly to the other Secured Creditors.

 

(f) For purposes of applying payments received in accordance with this Section
8.4, (i) the Collateral Agent shall determine the unpaid Primary Obligations and
the other Loan Document Obligations owed to the Bank Creditors and (ii) the
Collateral Agent may rely on (y) any Interest Rate Protection Creditor to
determine the unpaid Primary Obligations and other Interest Rate Protection
Obligations owed to such Interest Rate Protection Creditor, and (z) any Mission
Creditor to determine the unpaid Primary Obligations and other Mission Guaranty
Obligations owed to such Mission Creditor.

 

(g) It is understood and agreed that the Grantors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Security Agreement Collateral hereunder and the aggregate amount
of the sums referred to in clauses (i) through (iii), inclusive, of Section
8.4(a).

 

(h) Notwithstanding any provision of this Agreement to the contrary, amounts
received pursuant to this Agreement (i) by the Bank Creditors or the Collateral
Agent, Administrative Agent or any other Person for the account or benefit of
any Bank Creditor shall be payable to the Bank Creditors in accordance with the
Credit Agreement, and (ii) by the Nexstar Creditors or the Collateral Agent,
Administrative Agent (as defined in the Nexstar Credit Agreement) or any other
Person for the account or benefit of the Nexstar Creditors shall be payable to
the Nexstar Creditors in accordance with the Nexstar Credit Agreement.

 

L-24

Security Agreement



--------------------------------------------------------------------------------

8.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given under this Agreement, the Interest
Rate Protection Agreements, the other Loan Documents, or the Mission Guaranty
now or hereafter existing at law or in equity, or by statute, and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time or simultaneously and as often and in such
order as may be deemed expedient by the Collateral Agent. All such rights,
powers and remedies shall be cumulative, and the exercise or the beginning of
exercise of one shall not be deemed a waiver of the right to exercise of any
other or others. No delay or omission of the Collateral Agent in the exercise of
any such right, power or remedy and no renewal or extension of any of the
Obligations and no course of dealing between any Grantor and the Collateral
Agent or any holder of any of the Obligations shall impair any such right, power
or remedy or shall be construed to be a waiver of any Default or Event of
Default or an acquiescence therein. In the event that the Collateral Agent shall
bring any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Collateral Agent may recover reasonable
expenses, including attorneys’ fees, and the amounts thereof shall be included
in such judgment.

 

8.6. Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and the holders of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Security Agreement Collateral subject to the security interest created under
this Agreement, and all rights, remedies and powers of the Collateral Agent
shall continue as if no such proceeding had been instituted.

 

8.7. Licenses. For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement, each Grantor grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor or any other Person; provided,
that if the license granted to the Collateral Agent is a sublicense, such
Grantor shall be solely responsible for, and indemnify the Collateral Agent
against, any royalty or other compensation payable to such Grantor’s licensor or
other Person) to use all of such Grantor’s Software, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded and all related manuals. For the purpose of enabling the Collateral
Agent to exercise rights and remedies under this Agreement, each Grantor grants
to the Collateral Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor or any other
Person) to use, license, or sub-license any of the Security Agreement Collateral
consisting of Marks (and the associated goodwill), Patents and Copyrights and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all Software used for the use, compilation, or printout thereof. The use
of each license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, if an Event of Default exists; provided that any license,
sub-license, or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon such Grantor notwithstanding any
subsequent cure of an Event of Default.

 

L-25

Security Agreement



--------------------------------------------------------------------------------

ARTICLE IX.

 

INDEMNITY

 

9.1. Indemnity.

 

(a) Each Grantor jointly and severally agrees to indemnify, reimburse and hold
harmless the Collateral Agent, each other Secured Creditor and their respective
successors, assigns, employees, agents and servants (hereinafter in this Section
9.1, referred to individually as an “Indemnitee,” and collectively as
“Indemnitees”) from any and all liabilities, obligations, losses, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs and expenses (including reasonable attorneys’ fees and expenses) (for the
purposes of this Section 9.1, the foregoing are collectively called “expenses”)
of whatsoever kind and nature imposed on, asserted against or incurred by any of
the Indemnitees in any way relating to or arising out of this Agreement, or in
any other way connected with the enforcement of any of the terms of, or the
preservation of any rights hereunder or in any way relating to or arising out of
the manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, licensing, financing, possession, operation, condition, sale, return or
other disposition, or use of the Security Agreement Collateral (including,
without limitation, latent or other defects, whether or not discoverable), the
violation of the laws of any Governmental Authority, or any tort (including,
without limitation, claims arising or imposed under the doctrine of strict
liability, or for or on account of injury to or the death of any Person
(including any Indemnitee), or property damage), or contract claim; provided
that no Indemnitee shall be indemnified pursuant to this Section 9.1(a) for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee. Each Grantor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation, loss,
damage, penalty, claim, demand, action, suit or judgment, such Grantor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
use its best efforts to promptly notify such Grantor of any such assertion of
which such Indemnitee has knowledge.

 

(b) Without limiting the application of Section 9.1(a), each Grantor jointly and
severally agrees to pay, or reimburse the Collateral Agent for (if the
Collateral Agent shall have incurred fees, costs or expenses because such
Grantor shall have failed to comply with its obligations under this Agreement or
any Loan Document), any and all reasonable fees, costs and expenses of whatever
kind or nature incurred in connection with the creation, preservation or
protection of the Collateral Agent’s Liens on, and security interest in, the
Security Agreement Collateral, including, without limitation, all fees and taxes
in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Security Agreement Collateral, premiums for insurance with respect to the
Security Agreement Collateral and all other reasonable fees, costs and expenses
in connection with protecting, maintaining or preserving the Security Agreement
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Security Agreement Collateral.

 

(c) Without limiting the application of Section 9.1(a) or (b), each Grantor
agrees to pay, indemnify and hold each Indemnitee harmless from and against any
loss,

 

L-26

Security Agreement



--------------------------------------------------------------------------------

costs, damages and expenses which such Indemnitee may suffer, expend or incur in
consequence of or growing out of any misrepresentation by such Grantor in this
Agreement or any other Loan Document, any Interest Rate Protection Agreement, or
the Mission Guaranty or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Loan Document, any
Interest Rate Protection Agreement, or the Mission Guaranty.

 

(d) If and to the extent that the obligations of any Grantor under this Section
9.1 are unenforceable for any reason, such Grantor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is not prohibited under applicable law.

 

9.2. Indemnity Obligations Secured by Security Agreement Collateral; Survival.
Any amounts paid by any Indemnitee, as to which such Indemnitee has the right to
reimbursement, shall constitute Obligations secured by the Security Agreement
Collateral. The indemnity obligations of each Grantor contained in this Article
IX shall continue in full force and effect notwithstanding the full payment of
all the Loans incurred under the Credit Agreement, the termination of all
Interest Rate Protection Agreements, and the Mission Guaranty and the payment of
all other Obligations and notwithstanding the discharge thereof.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.1. Notices. All notices, requests and other communications hereunder shall be
in writing (including, unless the context expressly otherwise provides,
facsimile transmission) and mailed, transmitted by facsimile, or delivered:

 

(a) if to any Grantor, to the address or facsimile number on the applicable
signature page hereof;

 

(b) if to the Collateral Agent, at:

 

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, Texas 75202

Attention: Steven Renwick

Tel: (214) 209-1867

Fax: (214) 209-9390

 

(c) if to any Bank (other than the Collateral Agent), at such address or
facsimile number as such Bank shall have specified in the Credit Agreement;

 

(d) if to any Interest Rate Protection Creditor, at such address or facsimile
number as such Interest Rate Protection Creditor shall have specified in writing
to each Grantor and the Collateral Agent;

 

L-27

Security Agreement



--------------------------------------------------------------------------------

(e) if to any Mission Creditor, at such address or facsimile number as such
Mission Creditor shall have specified in writing to each Grantor and the
Collateral Agent; or

 

(f) at such address or facsimile number as shall have been furnished in writing
by any Person described above to the party giving such notice or making such
request or other communication hereunder.

 

10.2. Waiver; Amendment.

 

(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent (with the
consent of the Majority Banks or, to the extent required by Section
11.01(a)(vii) of the Credit Agreement, with the consent of each of the Banks),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided however, that no such
change, waiver, modification or variance shall be made to Section 8.4 hereof or
this Section 10.2 without the consent of each Secured Creditor adversely
affected thereby; and provided further, that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all Secured Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors of such Class of Secured
Creditors.

 

(b) No delay on the part of the Collateral Agent in exercising any of its
rights, remedies, powers and privileges hereunder or partial or single exercise
thereof, shall constitute a waiver thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.

 

10.3. Obligations Absolute. The obligations of each Grantor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor (including such Grantor);
(b) any exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement, the Credit Agreement, any other
Loan Document, any Interest Rate Protection Agreement, or the Mission Guaranty,
except as specifically set forth in a waiver granted pursuant to Section 10.2
hereof; or (c) any amendment to, or modification of, any Loan Document or any
Interest Rate Protection Agreement or any security for any of the Obligations,
or the Mission Guaranty, whether or not such Grantor shall have notice or
knowledge of any of the foregoing. The rights and remedies of the Collateral
Agent herein provided are cumulative and not exclusive of any rights or remedies
which the Collateral Agent would otherwise have.

 

10.4. Successors and Assigns. This Agreement shall be binding upon each Grantor
and its respective successors and assigns and shall inure to the benefit of the
Collateral Agent and its successors and assigns, provided that no Grantor may
transfer or assign any or all of its rights or obligations hereunder without the
written consent of the Collateral Agent. All agreements, statements,
representations and warranties made by such Grantor herein or in any certificate
or other

 

L-28

Security Agreement



--------------------------------------------------------------------------------

instrument delivered by each Grantor or on its behalf under this Agreement shall
be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of this Agreement, the other Loan Documents
and the Interest Rate Protection Agreements, regardless of any investigation
made by the Secured Creditors or on their behalf.

 

10.5. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.7. GOVERNING LAW. THIS AGREEMENT IS ENTERED INTO PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION GOVERN PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST GRANTED PURSUANT TO THIS AGREEMENT).

 

10.8. Grantor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, of such Grantor with respect to the Security
Agreement Collateral, and the Collateral Agent shall not have any obligations or
liabilities with respect to any Security Agreement Collateral by reason of or
arising out of this Agreement, nor shall the Collateral Agent be required or
obligated in any manner to perform or fulfill any of the obligations of each
Grantor under or with respect to any Security Agreement Collateral, except to
the extent directly resulting from the Collateral Agent’s gross negligence or
willful misconduct.

 

10.9. Actions Requiring FCC Approval.

 

(a) Notwithstanding anything contrary contained in this Agreement, or any of the
documents executed pursuant hereto, the Collateral Agent will not take any
action pursuant to this Agreement, or any such documents, which would constitute
or result in any assignment of any FCC License or any transfer of control of the
holder of any FCC License if such assignment of such license or such transfer of
control would require under then-existing law (including the Communications Act
and the written rules, regulations and policies promulgated by the FCC), the
prior approval of the FCC, without first obtaining such approval. In connection
with this Section 10.9, the Collateral Agent shall be entitled to rely in good
faith upon an opinion of outside FCC counsel of the Collateral Agent’s choice
with respect to such assignment or transfer, whether or not the advice rendered
is ultimately determined to have been accurate. To the extent that such an
opinion is requested, a copy of such opinion shall be delivered to each Grantor.

 

L-29

Security Agreement



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred, each Grantor shall take any
action which the Collateral Agent may request in the exercise of its rights and
remedies under this Agreement in order to transfer or assign the Security
Agreement Collateral to the Collateral Agent or to such one or more third
parties as the Collateral Agent may designate, or to a combination of the
foregoing. To enforce the provisions of this Section 10.9, the Collateral Agent
is empowered to seek from the FCC and any other Governmental Authority, to the
extent required, consent to or approval of any involuntary transfer of control
of any entity whose Security Agreement Collateral is subject to this Agreement
for the purpose of seeking a bona fide purchaser to whom control will ultimately
be transferred. Each Grantor agrees to cooperate with any such purchaser and
with the Collateral Agent in the preparation, execution and filing of any forms
and providing any information that may be necessary or helpful in obtaining the
FCC’s consent to the assignment to such purchaser of the Security Agreement
Collateral. Each Grantor hereby agrees to consent to any such involuntary
transfer of control upon the request of the Collateral Agent after and during
the continuation of an Event of Default and, without limiting any rights of the
Collateral Agent under this Agreement, to authorize the Collateral Agent to
nominate a trustee or receiver to assume control of the Security Agreement
Collateral, subject only to required judicial, FCC or other consent required by
any Governmental Authority, in order to effectuate the transactions contemplated
in this Section 10.9. Such trustee or receiver shall have all the rights and
powers as provided to it by law or court order, or to the Collateral Agent under
this Agreement. Each Grantor shall cooperate fully in obtaining the consent of
the FCC and the approval or consent of each other Governmental Authority
required to effectuate the foregoing.

 

(c) Each Grantor shall use its best efforts to assist in obtaining the consent
or approval of the FCC and any other Governmental Authority, if required, for
any action or transactions contemplated by this Agreement, including, without
limitation, the preparation, execution and filing with the FCC of the
transferor’s or Grantor’s portion of any application or applications for consent
to the transfer of control or assignment necessary or appropriate under the
FCC’s rules and regulations for approval of the transfer or assignment of any
portion of the Security Agreement Collateral. Anything herein to the contrary
notwithstanding, no Grantor shall be obligated to sign any such document which
such Grantor has reasonable cause to believe contains any inaccuracy or to make
any statements concerning the qualifications of any transferee or assignee.

 

(d) Each Grantor hereby acknowledges and agrees that the Security Agreement
Collateral is a unique asset and that a violation of such Grantor’s covenant to
cooperate with respect to any regulatory consents would result in irreparable
harm to the Collateral Agent for which monetary damages are not readily
ascertainable. Each Grantor further agrees that, because of the unique nature of
its undertakings in this Section 10.9, the same may be specifically enforced,
and it hereby waives, and agrees to waive, any claim or defense that the
Collateral Agent would have an adequate remedy at law for the breach of such
undertakings.

 

(e) Without limiting the obligations of any Grantor hereunder in any respect,
each Grantor further agrees that if such Grantor, upon or after the occurrence
of an Event of Default, should fail or refuse for any reason whatsoever, without
limitation, including any

 

L-30

Security Agreement



--------------------------------------------------------------------------------

refusal pursuant to Section 10.9(c) to execute any application necessary or
appropriate to obtain any governmental consent necessary or appropriate for the
exercise of any right of the Collateral Agent hereunder, such Grantor agrees
that such application may be executed on such Grantor’s behalf by the clerk of
court or other representative of any court or other forum of competent
jurisdiction without notice to such Grantor pursuant to an order of such court
or forum.

 

10.10. Termination; Release.

 

(a) After the Lien Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein shall survive any such
termination), and the Collateral Agent, at the request and expense of the
relevant Grantor, will execute and deliver to such Grantor such instrument or
instruments (including Uniform Commercial Code termination statements on Form
UCC-3) acknowledging the satisfaction and termination of this Agreement as
reasonably requested by such Grantor, and will duly assign, transfer and deliver
to such Grantor (without recourse and without any representation or warranty)
such of the Security Agreement Collateral as may be in the possession of the
Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement. As used in this Agreement, “Lien
Termination Date” shall mean the date upon which (i) all Obligations (other than
indemnities for which no request for payment has been made) have been
indefeasibly paid in full, the Credit Agreement and all other Loan Documents and
all Letters of Credit and commitments thereunder have been terminated, all
Interest Rate Protection Agreements have been terminated, and the obligations of
the Grantors under the Mission Guaranty have been terminated or (ii) the
Collateral Agent and, to the extent required by Section 11.01(a)(vii) of the
Credit Agreement, each of the Banks shall have released all of the Security
Agreement Collateral.

 

(b) In the event that any part of the Security Agreement Collateral is sold in
connection with a sale permitted by Section 8.03 of the Credit Agreement or
otherwise released at the direction of the Majority Banks (or all Banks if
required by Section 11.01(a)(vii) of the Credit Agreement) and the proceeds of
such sale or sales or from such release are applied in accordance with the
provisions of Section 2.07 of the Credit Agreement or such direction, to the
extent required to be so applied, such Security Agreement Collateral will be
sold free and clear of the Liens created by this Agreement and the Collateral
Agent, at the request and expense of the respective Grantor, will duly assign,
transfer and deliver to such Grantor (without recourse and without any
representation or warranty) such of the Security Agreement Collateral as is then
being (or has been) so sold or released and has not theretofore been released
pursuant to this Agreement.

 

(c) At any time that any Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Security Agreement
Collateral pursuant to the foregoing Section 10.10(a) or (b) it shall deliver to
the Collateral Agent a certificate signed by an authorized officer stating that
the release of such Security Agreement Collateral is permitted pursuant to
Section 10.10(a) or (b). Upon any release of Security Agreement Collateral
pursuant to Section 10.10(a) or (b), none of the Secured Creditors shall have
any continuing right or interest in such Security Agreement Collateral, or, if
the release is pursuant to Section 10.10(a), the proceeds thereof.

 

L-31

Security Agreement



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no liability whatsoever to any Secured
Creditor as a result of any release of any Security Agreement Collateral by it
in accordance with this Section 10.10.

 

(e) This Agreement shall continue to be effective and, if cancelled or otherwise
terminated shall be reinstated, if at any time any payment, or any part thereof,
of the Obligations is rescinded or must otherwise be restored by any Secured
Creditor or any other Person upon the bankruptcy or reorganization of the
Borrower, any Grantor, or any other Person or otherwise. If claim is ever made
upon any Secured Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Obligations and any of Secured
Creditor repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Secured Creditor or any of its property, or (ii) any settlement or compromise of
any such claim effected by such Secured Creditor with any such claimant
(including the Borrower or any other Grantor), then and in such event each
Grantor jointly and severally agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon it, notwithstanding any
revocation, termination or cancellation hereof or of the Credit Agreement, any
other Loan Document, any Interest Rate Protection Agreement, or the Mission
Guaranty, and such Grantor shall be and remain liable and all Liens granted or
purported to be granted hereunder shall be reinstated as if they had never been
terminated.

 

10.11. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterpart
originals executed by all the parties hereto shall be delivered to the
Collateral Agent, and a copy thereof shall be furnished to the Borrower or any
Grantor promptly upon request therefor.

 

10.12. The Collateral Agent. The Collateral Agent will hold in accordance with
this Agreement all items of the Security Agreement Collateral at any time
received under this Agreement. It is expressly understood and agreed by the
parties hereto and each Secured Creditor that the obligations of the Collateral
Agent as holder of the Security Agreement Collateral and interests therein and
with respect to the disposition thereof, and otherwise under this Agreement, are
only those expressly set forth in this Agreement. The Collateral Agent shall act
hereunder on the terms and conditions set forth in Article X of the Credit
Agreement.

 

10.13. Decisions Relating to Exercise of Remedies.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Agreement and the other Loan Documents, any Interest Rate Protection
Agreement, or the Mission Guaranty, the Collateral Agent may, and at the request
of the Majority Banks shall, exercise or refrain from exercising, all rights and
remedies hereunder and provided by law, which remedies are cumulative and not
exclusive.

 

(b) By acceptance of the benefit of the security interests granted pursuant to
this Agreement in the Security Agreement Collateral, the Interest Rate
Protection Creditors, and the Mission Creditors hereby acknowledge that they
have no rights to direct the Collateral

 

L-32

Security Agreement



--------------------------------------------------------------------------------

Agent to act or refrain from acting with respect to the Security Agreement
Collateral, and hereby acknowledge that the Collateral Agent shall hold the
Security Agreement Collateral (to the extent such Security Agreement Collateral
is evidenced by certificates, notes or other instruments delivered to it) for
itself and the pro rata benefit of the Secured Creditors, subject to the terms
and conditions hereof, solely for the purpose of providing them with a pari
passu security interest in the Security Agreement Collateral (subject to the
terms and conditions set forth herein). In any proceeding under the Bankruptcy
Code or any other federal or state bankruptcy, insolvency, receivership or
similar law and prior to any vote in any such proceeding, the Interest Rate
Protection Creditors, and the Mission Creditors shall abstain from any such vote
which is taken on a committee of secured creditors or otherwise affects the
disposition of the Security Agreement Collateral.

 

10.14. Joinder.

 

(a) Each Grantor shall cause each of its Subsidiaries that may from time to time
be formed and that is not already a party hereto to become a “Grantor” hereunder
by executing and delivering to the Collateral Agent a Joinder to Security
Agreement substantially the form of Annex C hereto. Any such Subsidiary shall
thereafter be deemed a “Grantor” for all purposes under this Agreement.

 

(b) Each Grantor further agrees to take such actions as the Collateral Agent
reasonably deems necessary or desirable to effect the foregoing and to permit
the Collateral Agent to exercise any of its rights and remedies hereunder, and
agrees to provide an opinion of counsel reasonably satisfactory to the
Collateral Agent with respect to the validity and perfection of any security
interest granted hereunder, any such Subsidiary that is to become a party hereto
and such other matters as may be reasonably requested by the Collateral Agent,
in each case promptly upon request of the Collateral Agent.

 

10.15. Waiver of Jury Trial. EACH GRANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATED IN ANY WAY TO THIS AGREEMENT.

 

10.16. Liability Limitations. Notwithstanding anything in this Agreement to the
contrary, the obligations of each Grantor (other than the Borrower) under this
Agreement shall be limited to a maximum aggregate amount equal to the largest
amount that would not render such Grantor’s obligations hereunder subject to
avoidance as a fraudulent transfer or fraudulent conveyance under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Grantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Grantor in respect of intercompany Indebtedness
to the Borrower or any Subsidiary or Affiliate of the Borrower to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Grantor hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement or contribution of such Grantor
pursuant to (a) applicable law, or (b) any agreement providing for rights of
subrogation, reimbursement or contribution in favor of such Grantor, or for an
equitable

 

L-33

Security Agreement



--------------------------------------------------------------------------------

allocation among such Grantor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.

 

10.17. No Subrogation. Notwithstanding any foreclosure or other realization upon
any Security Agreement Collateral, payment or payments by any Grantor hereunder,
or any set-off or application of funds of any Grantor by any Secured Creditor,
no Grantor shall be entitled to be subrogated to any of the rights of any
Secured Creditor against the Borrower or any other Person or guarantee or right
of offset held by any Secured Creditor of the payment of the Obligations, nor
shall any Grantor seek or be entitled to any reimbursement or contribution from
the Borrower, any other Grantor, or any other Person in respect of foreclosure
of other realization upon any Security Agreement Collateral or payments made by
such Grantor hereunder, until all amounts owing to the Secured Creditors by the
Borrower on account of the Obligations are indefeasibly paid in full in cash. If
any amount shall be paid to any Grantor on account of the subrogation rights at
any time when all of the Obligations have not been indefeasibly paid in full in
cash, such amount shall be held by such Grantor in trust for the Secured
Creditors, segregated from other funds of such Grantor, and shall, immediately
upon receipt by such Grantor, be turned over to the Collateral Agent in the
exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as the Collateral Agent may determine.

 

10.18. Restatement. This Agreement is an amendment and restatement of the
Existing Security Agreement. Each Grantor that is a party thereto affirms its
grant of a security interest, pledge and assignment in the Existing Security
Agreement and agrees that except for the Liens in the Security Agreement
Collateral, which remain valid, binding, and enforceable first priority Liens
for the benefit of the Collateral Agent and the Secured Creditors, this
Agreement restates the Existing Security Agreement in its entirety. This
Agreement is not intended as, and shall not be construed as, a release or
novation of any Lien granted pursuant to the Existing Security Agreement.

 

[Remainder of page intentionally left blank; signature pages follow]

 

L-34

Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Restated Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS:

 

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR BROADCASTING, INC.

NEXSTAR FINANCE HOLDINGS, INC.

 

By:  

/s/ Shirley Green

   

--------------------------------------------------------------------------------

Print Name:

       

--------------------------------------------------------------------------------

Print Title:

 

Vice President, Finance

of each of the above-named entities

 

Address of all Grantors:

 

909 Lake Carolyn Parkway, Suite 1450

Irving, Texas 75039

Attention: Perry Sook

Telephone: (972) 373-8800

Facsimile:    (972) 373-8888

 



--------------------------------------------------------------------------------

Collateral Agent:

BANK OF AMERICA, N.A.,

as Collateral Agent

By:  

/s/ Steven P. Renwick

   

--------------------------------------------------------------------------------

Print Name:

       

--------------------------------------------------------------------------------

Print Title:

 

Principal

 

36